Citation Nr: 0739321	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-20 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Evaluation of irritable bowel syndrome (IBS) with reflux 
disease, rated as 0 percent disabling, prior to June 20, 
2007.  

2.  Evaluation of IBS with reflux disease, currently rated as 
30 percent disabling.  

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.  

4.  Evaluation of a bilateral hearing loss disability, 
currently rated as 10 percent disabling.  

5.  Entitlement to an effective date, prior to June 21, 2006, 
for the grant of a total rating based on individual 
unemployability (TDIU) 






REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from August 1952 to 
October 1963, from December 1963 to December 1967, and from 
December 1970 to September 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Regional Office (RO) in Lincoln, 
Nebraska

This case has previously come before the Board.  In April 
2007, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The Board notes that in a July 2006 rating decision, the 
evaluation for PTSD was increased to 70 percent.  In 
addition, service connection for IBS with reflux disease 
aggravated by service-connected PTSD was granted in a May 
2005 rating decision and a 0 percent evaluation was assigned 
from March 30, 2004.  In June 2007, a 30 percent evaluation 
was assigned from June 20, 2007.  Since the increases did not 
constitute a full grant of the benefits sought, the increased 
rating issues remain in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).




FINDINGS OF FACT

1.  Prior to June 20, 2007, the evidence shows at most, mild 
symptoms of IBS with reflux disease.  

2.  The appellant's IBS with reflux disease causes is 
manifested by no more than severe diarrhea, or alternating 
diarrhea and constipations, with more or less constant 
abdominal distress.  

3.  The appellant's PTSD is currently manifested by 
occupational and social impairment, with deficiencies in most 
areas, due to such symptoms as depression, and inability to 
establish and maintain effective relationships.  

4.  The appellant's bilateral hearing loss disability is at 
worst, manifested by a numeric rating of V in the right ear 
and III in the left ear.  

5.  PTSD was of such severity as to preclude the appellant 
from securing or following a substantially gainful 
occupation, from April 5, 2004.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 0 percent, prior 
to June 20, 2007, for irritable bowel syndrome with reflux 
disease have not been met.  38 U.S.C.A. §§ 1155 (West 2002 & 
Supp 2005); 38 C.F.R. § 4.114, Diagnostic Codes 7319-7346 
(2007).

2.  The criteria for a rating in excess of 30 percent for 
irritable bowel syndrome with reflux disease have not been 
met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp 2005); 38 C.F.R. 
§ 4.114, Diagnostic Codes 7319-7346 (2007).

3.  The criteria for a rating in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Code 
9411 (2007).

4.  The criteria for a rating in excess of 10 percent for a 
bilateral hearing loss disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2007).

5.  The criteria for a TDIU rating from April 5, 2004, but 
not before, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 
5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.321, 3.400, 3.340, 3.341, 4.15, 4.16, 4.17 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Additionally, as to timing, VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant in September 2003, May 2004, 
March 2006, and June, 2007 that fully addressed all four 
notice elements.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letters were not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and given ample 
time to respond, but the AOJ also readjudicated the case 
after the notice was provided.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

In addition, VA has a duty to assist the appellant in the 
development of the claims.  This duty includes assisting the 
appellant in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA examinations are of record.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The AOJ has obtained VA treatment 
records and private treatment records are of record.  The 
appellant was afforded VA medical examinations.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

General Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Irritable Bowel Syndrome with Reflux Disease

The appellant is appealing the original assignment of a 
disability evaluation following an award of service 
connection for irritable bowel syndrome, with reflux disease, 
based on aggravation by service-connected PTSD.  In such 
cases, the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The Board notes that in a May 2005 rating 
decision, a 0 percent evaluation was assigned, for irritable 
bowel syndrome with reflux disease, from March 30, 2004.  In 
June 2007, a 30 percent evaluation was assigned for irritable 
bowel syndrome, with reflux disease, from June 20, 2007.  The 
Board agrees with a 0 percent rating prior to June 20, 2007, 
and with the 30 percent evaluation assigned thereafter.

The Board notes that the June 2007 rating decisions reflects 
that the ratings were assigned under Diagnostic Code 7319-
7346.  Diagnostic Code 7319 refers to "irritable colon 
syndrome" and Diagnostic Code 7346 refers to hiatal hernia.  
The Board notes that the evidence does not show the appellant 
has a hiatal hernia.  There is no specific diagnostic code 
for esophageal reflux.  When using the above-mentioned 
Diagnostic codes, 38 C.F.R. §§ 4.112 and 4.113 (2007) must 
also be considered. 

Irritable colon syndrome is evaluated pursuant to Diagnostic 
Code 7319, which provides that a 0 percent evaluation is 
assignable for mild colon syndrome (spastic colitis, mucous 
colitis, etc.) with disturbances of bowel function with 
occasional episodes of abdominal distress.  A 10 percent 
evaluation is assignable for moderate irritable colon 
syndrome with frequent episodes of bowel disturbance and 
abdominal distress.  A 30 percent evaluation is assignable 
for severe irritable colon syndrome with diarrhea, or 
alternating diarrhea and constipation and more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2007).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  Thus, although the appellant 
has more than one gastrointestinal disorder, they are 
properly rated together.  

Initially, the Board notes that the appellant is in receipt 
of the maximum evaluation under Diagnostic Code 7319 for IBS 
with reflux disease, from June 20, 2007.  Thus, the question 
is whether an evaluation in excess of 0 percent is warranted 
prior to June 20, 2007 under Diagnostic Code 7319.  

The Board notes that the 30 percent evaluation assigned was 
based on the June 20, 2007 VA examination report.  Prior to 
that examination, the appellant essentially denied symptoms 
associated with IBS and/or reflux disease.  For example, on 
VA examination in September 2001, the appellant denied 
nausea, vomiting or diarrhea.  A March 2007 VA treatment 
record specifically notes a gastrointestinal history of no 
dyspepsia, heartburn, difficulty swallowing, gas, bloating, 
or belching.  The Board notes that while it is impossible to 
determine the exact date upon which the appellant's symptoms 
increased in severity, the Board finds the objective medical 
evidence, which includes the appellant's contemporaneous self 
report of symptoms, or lack thereof, to be most probative in 
this case.  In that regard, the Board notes that while a 
January 2007 VA record notes gastroespophageal reflux disease 
(GERD) in the list of problems, and he complained of reflux 
at night with regurgitation, VA treatment records, dated in 
June 2007, note bowel sounds were normoactive, and no 
abdominal pain, diarrhea, constipation or vomiting was noted.  
The Board finds the objective medical evidence, coupled with 
the appellant's 

contemporaneous statements for treatment purposes, to be more 
probative and reliable than the appellant's statements in 
support of the claim for increased compensation.  Therefore, 
the Board finds that an evaluation in excess of 0 percent for 
IBS with reflux disease is not warranted prior to June 20, 
2007.  The Board notes that the 0 percent rating assigned 
contemplates mild symptoms with disturbances of bowel 
function with occasional episodes of abdominal distress.  

In addition, the Board finds that a rating in excess of 30 
percent is not warranted.  There is no evidence of colitis 
warranting a higher rating under Diagnostic Codes 7323.  The 
June 2007 VA examination report specifically notes no history 
of ulcerative colitis.  There is no evidence of resection of 
the small or large intestine warranting a higher rating under 
7328 or 7329.  The June 2007 VA examination report 
specifically notes no history of trauma to the intestines and 
no history of intestinal neoplasm.  As noted, there is no 
evidence of a hiatal hernia with symptoms warranting a higher 
rating under Diagnostic Code 7346.  The June 2007 VA 
examination report notes no history of abdominal colic, 
nausea, or vomiting, or abdominal distension consistent with 
partial bowel obstruction.  In addition, the examiner 
specifically noted no signs of significant weight loss or 
malnutrition, anemia, fistula, abdominal mass, or abdominal 
tenderness.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

In sum, the appellant's symptoms do not meet the criteria for 
a higher rating under any of the potentially applicable 
Diagnostic Codes.  The preponderance of the evidence is 
against an evaluation in excess of 0 percent prior to June 
20, 2007, and against an evaluation in excess of 30 percent, 
for IBS with reflux disease.  Consequently, the benefits 
sought on appeal are denied.  

II.  PTSD

The appellant's PTSD is rated as 70 percent disabling under 
Diagnostic Code 9411.  He asserts that a higher rating is 
warranted.  

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 
(PTSD) (2007), a 100 percent evaluation is provided where 
there is total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is provided where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

The decision in this case is based on the whole of the 
evidence, to include the global assessment of functioning 
(GAF) scores assigned, the medical evidence, and the 
appellant's statements.  The record reflects GAF scores 
ranging from 50 to 65 have been assigned.  The April 2006 VA 
examiner assigned a GAF of 56, and a GAF of 52 was assigned 
on VA examination in June 2006.  A GAF of 58 was assigned in 
June 2007.  Although the GAF score does not fit neatly into 
the rating criteria, the GAF score is evidence.  Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  The GAF is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
A GAF score between 31 and 40 is defined as "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work . . .).  Id.  
A GAF score between 41 and 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Ibid. (Emphasis added.)  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (discussing a GAF score of 
50).  A score of 51-60 indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peer or 
coworkers).  Scores ranging from 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well with some meaningful 
interpersonal relationships.  

The appellant is competent to report his symptoms.  He is 
not, however, a medical professional and his statements do 
not constitute competent medical evidence.  Generally, lay 
persons are not competent to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  The Board has accorded more 
probative value to the observations of skilled medical 
professionals over that of lay statements.

An evaluation in excess of 70 percent for PTSD is not 
warranted.  The Board finds that the appellant does not 
manifest or nearly manifest the behavioral elements of 100 
percent disability.  There is no documented instance of 
grossly inappropriate behavior.  There is no documented 
instance of his danger to himself or others, let alone 
persistence of such danger.  There is no clinical evidence of 
disorientation to time and place.  The June 2006 VA 
examination report notes that he was cooperative, friendly, 
relaxed and attentive.  The examiner specifically noted no 
suicidal or homicidal thoughts, no inappropriate behavior, 
and no obsessive or ritualistic behavior.  He as noted to 
able to maintain hygiene and memory was intact.  A March 2007 
VA treatment record notes he was alert and oriented times 
three.  On VA examination in June 2007, he denied strange or 
bizarre behaviors.  While some memory deficit was noted on VA 
examination in June 2007, there is no documentation of loss 
of memory of the names of close relatives, his occupation, or 
of his own name.  No formal thought disorder or psychosis was 
noted, and there was no suicidal or homicidal ideation.  The 
Board finds the appellant's overall disability picture 
warrants no more than the 70 percent evaluation assigned.

The preponderance of the evidence is against is against the 
claim.  Consequently, the benefits sought on appeal are 
denied.  

III.  Hearing Loss Disability

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  See 38 C.F.R. § 4.85 (2007).  The 
results are then analyzed using tables contained in 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.

The rating schedule for hearing loss provides that 
evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule established eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. 4.85, Diagnostic 
Code 6100.

38 C.F.R. § 4.86(a) provides that when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. 
§ 4.86(b) provide that when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. 
The appellant is seeking a higher evaluation for his 
bilateral hearing loss disability which is currently rated as 
10 percent disabling.

VA audiological evaluation performed in September 2001 showed 
pure tone thresholds, in decibels, were as follows:

EAR
1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
RIGHT
40
60
65
75
LEFT
30
60
65
75

Average puretone threshold was 60 decibels on the right ear 
and 57.5 decibels on the left.  Discrimination ability was 90 
percent correct on the right and 80 percent correct on the 
left.  The pertinent diagnosis was bilateral mild to severe 
sensorineural hearing loss.  

VA Audiological evaluation performed in October 2003 showed 
pure tone thresholds, in decibels, were as follows:


EAR
1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
RIGHT
45
65
65
80
LEFT
30
65
65
75

The record shows an average decibel loss of 63.75 (64 
rounded) on the right and 58.75 (59 rounded) on the left.  
Discrimination ability was 88 percent correct on the right 
and 76 percent correct on the left.  The diagnosis was mild 
to severe sensorineural hearing loss on the right and a mild 
to profound sensorineural hearing loss on the left.  

The appellant underwent VA audiological testing in June 2007.  
On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:

EAR
1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
RIGHT
55
65
65
80
LEFT
35
65
65
80

The report shows an average decibel loss of 66.25 on the 
right and 61.25 on the left.  Discrimination ability was 86 
percent correct on the right and 88 percent correct on the 
left.  The diagnosis was moderate to profound sensorineural 
hearing loss in the right ear and mild to profound 
sensorineural hearing loss on the left.  

The September 2001 and October 2003 VA examination results 
constitute Level III hearing on the right and Level IV 
hearing on the left.  When combined, the result is a 10 
percent disability evaluation.  38 C.F.R. § 4.85 (2007). 

The findings contained in the June 2007 report show an 
exceptional pattern of hearing impairment on the right, and 
as such, 38 C.F.R. § 4.86 is for application in the right 
ear.  Furthermore, current puretone threshold average in the 
right ear of 66.25 rates a numerical value of V under Table 
VIa.  The appellant's left ear hearing loss disability does 
not show an exceptional pattern of hearing impairment and as 
such 38 C.F.R. § 4.86 is not for application.  The 
application of the regulation to the findings on the June 
2007 audiometric evaluation results in a numeric designation 
of III for the left ear.  When combined, the result is a 10 
percent disability evaluation.  38 C.F.R. §§ 4.85, 4.86; 
Diagnostic Code 6100 (2007).

The Board has considered all pertinent regulations but finds 
no basis upon which to assign a higher evaluation.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

IV.  TDIU

The appellant is seeking an effective date, prior to June 21, 
2006, for the grant of a TDIU.  

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the appellant's service-
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the appellant unemployable without 
regard to either his advancing age or the presence of any 
nonservice-connected disorders.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2007).

The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the appellant is capable of performing the physical 
and mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The corresponding VA regulation 
expresses this rule as "date of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400(o) 
(1).  Under the general rule provided by the law, an 
effective date for an increased rating may be assigned later 
than the date of receipt of claim -- if the evidence shows 
that the increase in disability actually occurred after the 
claim was filed.

The law provides a rule governing claims for increase.  38 
U.S.C.A. § 5110(a), (b) (2).  If the evidence shows that the 
increase in disability occurred prior to the date of receipt 
of claim, the AOJ may assign the earliest date as of which it 
is ascertainable that the increase occurred as long as the 
claim for the increased disability rating was received within 
a year of the date that the increase occurred.  38 U.S.C.A. § 
5110(b) (2); 38 C.F.R. § 3.400(o) (2); see Harper v. Brown, 
10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 (Sept. 23, 
1998).  The Board will review the entirety of the evidence of 
record in determining the effective date.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997); Swanson v. West, 12 
Vet. App. 442 (1999).

In this case, the veteran is service connected for PTSD, 
rated as 70 percent disabling, from April 5, 2004.  Thus, he 
meets the schedular criteria pursuant to 38 C.F.R. § 4.16(a).  
Furthermore, the June 2006 VA examination report establishes 
that he is unemployable due to PTSD.  Thus, the Board finds 
that a TDIU is warranted from April 5, 2004.  

An effective date, prior to April 5, 2004 is not warranted.  
Prior to April 5, 2004, the veteran was service connected for 
PTSD rated as 50 percent disabling, a hearing loss 
disability, rated as 10 percent disabling, tinnitus rated as 
10 percent disabling, and IBS rated as 0 percent disabling.  
Thus, the service-connected disabilities did not meet the 
percentage prerequisite provided in 38 C.F.R. § 4.16(a) for 
consideration of entitlement to TDIU.  Furthermore, while the 
veteran filed a claim for TDIU in September 2003, the October 
2003 VA examiner specifically stated although PTSD 
contributed to his unemployability, PTSD alone did no not 
render him unemployable.  Rather, the examiner identified 
depression, noted to be unrelated to service-connected PTSD, 
as the primary reason for his employment status.  

The Board notes that where the percentage requirements are 
not met, entitlement to the benefits on an extraschedular 
basis may be considered when the appellant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, and consideration 
is given to the appellant's background, including his 
employment and educational history.  38 C.F.R. §§ 3.321(b), 
4.16(b).  The Board does not have the authority to assign an 
extraschedular TDIU rating in the first instance, although 
appropriate cases must be referred to the Director of the VA 
Compensation and Pension Service for such extraschedular 
consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  
Such a referral is not warranted.  

In this case, the appellant filed a claim for a TDIU in 
September 2003.  The record, however, does not contain a 
competent opinion, prior to April 5, 2004, which attributes 
unemployment to his service-connected disabilities alone.  
Rather, the October 2003 VA examiner specifically stated 
although PTSD contributed to his unemployability, PTSD alone 
did no not render him unemployable.  Moreover, the evidence 
of the severity of the veteran's psychiatric disability or 
other service-connected disabilities, prior to April 2004, 
does not support a conclusion that the disabilities, alone, 
would prevent the appellant from securing or following a 
substantially gainful occupation.  The October 2003 VA 
examination report notes that the veteran's PTSD symptoms had 
been stable and that he had quit his job as a long haul truck 
driver to relocate in order to save his marriage.  The Board 
finds that a referral for extraschedular consideration is not 
warranted.  

The evidence is in favor of an effective date of April 5, 
2004.  Consequently, the benefits sought on appeal are, in 
part, granted, but a preponderance of the evidence is against 
an effective date prior thereto.  



ORDER

An evaluation in excess of 0 percent, prior to June 20, 2007, 
for irritable bowel syndrome with reflux disease is denied.  

An evaluation in excess of 30 percent for irritable bowel 
syndrome with reflux disease is denied.  

An evaluation in excess of 70 percent for PTSD is denied.  

An evaluation in excess of 10 percent for a bilateral hearing 
loss disability is denied.  

An effective date of April 5, 2004, but not before, for a 
TDIU is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


